—In an action to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Nassau County (Burke, J.), entered August 14, 1998, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $36,019.03.
Ordered that the judgment is reversed, on the law, and the complaint is dismissed, with costs.
The trial court properly determined that the plaintiff, a publishing sales representative, was “egregiously deceitful” in its representation of the defendants, publishers with whom it had contracted, and thereby disregarded its obligation to act in good faith (see, UCC 1-203; Aventine Inv. Mgt. v Canadian Imperial Bank, 265 AD2d 513). This finding warrants dismissal of the complaint since a breach of the obligation to act in good faith is a “ ‘disqualifying factor’ ” (Super Glue Corp. v Avis Rent A Car Sys., 132 AD2d 604, 605, after remand 159 AD2d 68) which precludes the plaintiff from recovering any unpaid commissions. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.